DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 8/27/19.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims, in the submission dated 8/27/19, are acknowledged and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (JP 2016-197173).
Consider claim 1, Liu et al. disclose (e.g. figure 3) an outdoor image irradiation apparatus comprising an image light emission device (10, light source portion) for emitting image light, a polarizer (23, polarizing filter), and a wave plate (230, phase difference plate),
wherein the polarizer, and the wave plate are positioned in that order on a light path from the image light emission device (see figure 3), and the wave plate is formed from sapphire (plate 230 can be made of sapphire) [pages 5-6 of the provided translation].
Consider claim 4, Liu et al. disclose (e.g. figure 3) an outdoor image irradiation apparatus wherein the wave plate has a main surface formed by an a-plane of the sapphire (the main primary surface of the sapphire is an a-plane) [pages 5-6 of the provided translation].
Consider claim 6, Liu et al. disclose (e.g. figure 3) an outdoor image irradiation apparatus wherein the polarizer is positioned in contact with the wave plate (the polarizer 23, polarizing filter is in optical contact with the phase difference plate 230) [pages 5-6 of the the provided translation].
Consider claim 11, Liu et al. disclose (e.g. figure 3) a mobile object comprising the outdoor image irradiation apparatus according to claim 1 (the device is a HUD for a vehicle) [abstract of the provided translation].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (JP 2016-197173) in view of Kishigami et al. (US 2017/0146803).
Consider claim 2, Liu does not explicitly disclose that the wave plate is a half wave plate.  Liu and Kishigami are related as waveplate devices.  Kishigami discloses a waveplate that is a half waveplate (plate 126 is a half waveplate) [0161-0168].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the waveplate of Liu to be a half waveplate, as taught by Kishigami, in order to obtain linearly polarized light.
Consider claim 3, Liu does not explicitly disclose that the wave plate is a quarter wave plate. Liu and Kishigami are related as waveplate devices.  Kishigami discloses a waveplate that is a quarter waveplate (plate 125a is a quarter waveplate) [0235-0236].  It would have been obvious to a person of ordinary skill in the art before the effective .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (JP 2016-197173) in view of Guruchandran (US 2017/0097709).
Consider claim 5, Liu does not explicitly disclose that the wave plate has a main surface formed by an m-plane of the sapphire. Liu et al and Guruchandran are related as sapphire devices.  Guruchandran discloses a sapphire crystal that has a main surface formed by an m-plane of the sapphire [0132-0140].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu to include a main surface formed by an m-plane of the sapphire, as taught by Guruchandran, for maximum strength and reliability.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (JP 2016-197173).
Consider claim 7, Liu discloses that the waveplate has a thickness to ensure strength but does not explicitly disclose that the wave plate has a thickness of 0.1 mm or more and 0.5 mm or less. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (JP 2016-197173) in view of Umehara et al. (US 9,052,457)
Consider claim 8, Liu does not explicitly disclose that a mean value of a transmittance of the wave plate for a wavelength region of 200 to 400 nm is smaller than a mean value of a transmittance of the wave plate for a wavelength region of 400 to 800 nm.  Liu et al. and Umehara are related as sapphire crystals.  Umehara discloses a mean value of a transmittance of the wave plate for a wavelength region of 200 to 400 nm is smaller than a mean value of a transmittance of the wave plate for a wavelength region of 400 to 800 nm (the transmittance of light having a wavelength of 260 nm is less than that of light having a wavelength of 550 nm) [col. 3, lines 12-67, abstract, claim1].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to have the transmittance as taught by Umehara, in order to suppress ultraviolet light.
Consider claim 9, Liu does not explicitly disclose that the wave plate has an absorption band within a wavelength region of 205 to 260 nm.  Liu et al. and Umehara are related as sapphire crystals.  Umehara discloses that the wave plate has an absorption band within a wavelength region of 205 to 260 nm (the transmittance of light having a wavelength of 260 nm suppressed) [col. 3, lines 12-67, abstract, claim1].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to have the transmittance as taught by Umehara, in order to suppress ultraviolet light.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (JP 2016-197173) in view of Kumaki et al. (JP 2010-113197)
Consider claim 10, Liu does not explicitly disclose an apparatus, further comprising a moving mechanism for moving the wave plate between a position on the light path and a position outside the light path.  Liu and Kumaki are related as vehicle devices.  Kumaki discloses a moving mechanism for moving the wave plate between a position on the light path and a position outside the light path (see figure 1, the waveplate 35 is movable) [abstract].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to include a movable waveplate as taught by Kumaki, in order to correspond to the wearing or removing of polarizing sunglasses by an observer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872